Detailed Action
	The following Final Action is in response to the terminal disclaimer filed 17 December 2020. Claims 2-21 are pending.    This application is a continuation of 10/620,829 now US Patent 10,515,408.  The art cited in the parent application has been considered in accordance with MPEP 609.02.

Response to Arguments
The applicant’s arguments have been fully considered but they are not persuasive.  The applicant argues that the obviousness-type double patenting rejection is overcome by the filing of the terminal disclaimer.  However the terminal disclaimer filed on 17 December 2020 was not approved.  Accordingly the double patenting rejection is maintained. 







 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,515,408.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and claim 2 recite substantially similar limitations.  
Claim 1 of the cited patent recites:
 





    PNG
    media_image1.png
    269
    672
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    830
    591
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    318
    583
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    778
    585
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    208
    446
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    282
    447
    media_image6.png
    Greyscale

























    PNG
    media_image13.png
    197
    492
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    105
    484
    media_image14.png
    Greyscale

The claims of the instant application are thus broader than and would read on the narrower version of the claims in the referenced patent.  
 Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623